Case 7:20-cv-00048-TTC-RSB Document 38 Filed 02/24/21 Page 1 of 1 Pageid#: 633

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

 JOSEPH DONALD GREENE,                        )
                                              )
        Petitioner,                           )      Civil Action No. 7:20cv00048
                                              )
 v.                                           )      MEMORANDUM OPINION
                                              )
 JOSEPH ERIC ORANGE,                          )      By: Hon. Thomas T. Cullen
                                              )          United States District Judge
        Respondent.                           )


        Plaintiff Joseph Donald Greene, proceeding pro se, filed this petition for writ of habeas

 corpus under 28 U.S.C. § 2254. By conditional filing order entered May 28, 2020, the court

 advised Greene that he must notify the court in writing immediately upon his transfer or

 release and must provide the court with his new address. (See ECF No. 10.) The court warned

 Greene that failure to provide the court with a change of address would result in dismissal of

 this action. (Id.) On February 22, 2021, an order mailed to Greene was returned to the court

 as undeliverable—with no forwarding address—and indicating that he was released from

 incarceration on January 25, 2021. (See ECF No. 37.) Greene has not provided the court with

 an updated address. Accordingly, the court will dismiss this action without prejudice for failure

 to comply with the court’s order. Greene may refile his claims in a separate civil action, subject

 to the applicable statute of limitations.

        ENTERED this 24th day of February, 2021.


                                                     __/s/ Thomas T. Cullen_______________
                                                     HON. THOMAS T. CULLEN
                                                     UNITED STATES DISTRICT JUDGE
